      CASE 0:17-cv-03058-SRN-HB Doc. 314 Filed 02/08/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MINNESOTA


BROCK FREDIN,

                   Plaintiff,
                                     District Court Case No. 17-CV-3058
     --against--

LINDSEY MIDDLECAMP,


                   Defendants.




BROCK FREDIN,

                   Plaintiff,        District Court Case No. 18-CV-466
     --against--

GRACE MILLER,
CATHERINE SCHAEFER,


                   Defendants.



BROCK FREDIN,

                   Plaintiff,

     --against--
                                     District Court Case No. 20-CV-01929
JAMIE KREIL,


                   Defendant.
         CASE 0:17-cv-03058-SRN-HB Doc. 314 Filed 02/08/21 Page 2 of 4




                                          REPLY
       Plaintiff Brock Fredin (“Plaintiff”), proceeding pro se, hereby submits this reply to

Defendants February 5, 2021 response.

                            PRELIMINARY STATEMENT

       In their response, Defendants submitted a declaration contending that a website

susanrichardnelson.com violated the Court’s November 23, 2020 Order. The declaration

submitted by Defendants is yet another misrepresentation. The website in question does

not violate the Court’s November 23, 2020 Order. If it did, the Court is a party to this

litigation, which it is not. The Court signed the November 23, 2020 Order. Furthermore,

the First Amendment protects criticism of public officials. Moreover, the website is not

listed in the Court’s November 23, 2020 Order. The content provided by Defendants

contains criticism only squarely centered on the Court. This is particularly so where

Defendants declaration was likely a matter of a cached webpage. If the Court seeks to

abuse its power yet again by signing orders to judge its own case then it will further provide

justification for proving the Court’s pattern of personal attacks and abuse directed at

Plaintiff. Finally, the Court’s ruthless and unscrupulous silencing of First Amendment

exercise is evil. This is where the unscrupulous actions of the Court is used to silence

exposure of Defendants violence. Anyone who is contributing energy to this evil action

(namely Defendants, Defendants lawyers, clerks, deputies, or any court staff) is equally

responsible for engaging in these evil actions.       The Court’s actions (and any staff

contributing) are insane, sick, disturbed, cowardly, evil and pathetic.

                                       ARGUMENT
         CASE 0:17-cv-03058-SRN-HB Doc. 314 Filed 02/08/21 Page 3 of 4




       1.     In its November 23, 2020 Order, the Court did not prospectively issue a prior

restraint asserted against criticism directed at the Court with respect to the preliminary

injunction directed at Plaintiff. (See Fredin v. Kreil, Dock. No. 39.)

       2.     In her response to the Court’s January 8, 2021 show cause, Ms. Lockner has

again requested that Plaintiff be detained or fined with respect to the website

www.susanrichardnelson.com. (See Fredin v. Kreil, Dock. No. 110; 126.)

       3.     The Court cannot retroactively request that criticism directed squarely at the

Court is a violation of the November 23, 2020 Order. “[I]n the fair administration of justice

no man can be judge in his own case.” In Walker v. Birmingham, 388 U.S. 307, 87 S.Ct.

1824, 18 L.Ed.2d 1210 (1967).

       4.     The Court cannot silence First Amendment expression directed at the Court

with respect to an injunction that the Court itself issues. “[C]riticism of public officials lies

at the very core of speech protected by the First Amendment.” Peterson v. Kopp, 754 F.3d

594, 602 (8th Cir. 2014)

       5.     More importantly, “here the status quo is the protection afforded citizens by

the First Amendment to freely criticize public officials without fear of punishment. A[n]

[] injunction preserves that right.” Cox v. McLean, CV 14-199-M-DLC, at *16-17 (D.

Mont. Sep. 30, 2014)

                                       CONCLUSION

       For the reasons set forth above, Plaintiff respectfully requests that the Court deny

Defendants request and sanction Anne Lockner, K. Jon Breyer and Defendants.
        CASE 0:17-cv-03058-SRN-HB Doc. 314 Filed 02/08/21 Page 4 of 4




Date: February 8, 2021




                                               s/ Brock Fredin
                                               Brock Fredin
                                               (tel.) 612-424-5512
                                               brockfredinlegal@icloud.com
                                               Plaintiff, Pro Se
